—Judgment, Supreme Court, New York County (John Stackhouse, J.), rendered December 10, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4V2 to 9 years, unanimously affirmed.
Defendant’s testimony regarding the drug-free nature of his building opened the door to a modification of the court’s Sandoval ruling. Even were we to find it to have been error to permit the People’s expanded cross-examination of defendant concerning his prior record, we would find the error to be harmless in *339view of the overwhelming evidence of defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Concur—Williams, P.J., Nardelli, Andrias, Sullivan and Friedman, JJ.